—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the State Board of Parole which denied petitioner’s request for parole.
Petitioner, an inmate serving a prison sentence of 15 years to life for murder in the second degree after beating, burning, abusing and causing the death of his infant son, challenges a determination denying his request for parole. Initially, we note *740that because no issue of substantial evidence is present in this proceeding (see, CPLR 7803 [4]), Supreme Court improperly transferred the matter to this Court for review (see, Matter of Vasquez v New York State Div. of Parole, 215 AD2d 856). Furthermore, as the Attorney-General has advised this Court that petitioner has since reappeared before the State Board of Parole on April 15, 1998 and was denied parole release, this proceeding is moot and the petition should therefore be dismissed (see, Matter of Herrera v New York State Bd. of Parole, 246 AD2d 703; Matter of Bey v Russi, 232 AD2d 686).
Mikoll, J. P., Mercure, Spain, Carpinello and GrafFeo, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.